DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 22, line 1, delete “21” and replace with -- 14 --.

Allowable Subject Matter
Claims 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 8, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method comprising: wirelessly transmitting two or more second clock signals, at different phases, which are synchronized with a second clock, from two or more corresponding transmit antenna elements of a phased array antenna comprising a plurality of separately-phased transmit antenna elements separated and spaced apart from each other; wirelessly transmitting data 
With respect to claim 14, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a device comprising:  a phased array antenna comprising a plurality of separately-phased transmit antenna elements separated and spaced apart from each other and coupled with the RF processor, wherein two or more of the transmit antenna elements wirelessly transmit two or more corresponding second clock signals at different phases which are synchronized with the second clock by the RF processor, and at least two of the transmit antenna elements wirelessly transmit the data representing the sensed magnetic resonance signal, and a clock synchronization circuit configured to receive the second clock synchronization signal and in response thereto to synchronize the second clock to the at least one first clock signal in combination with the remaining limitations of the claim.
With respect to claims 9-13 and 15-22, the claims have been found allowable due to its dependency to claims 8 and 14 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 discloses MR systems that generally have a clock system having a reference clock signal that can be synchronized to a second clock signal that in some instances both signals could have a different phase. However, the prior art fails to teach or fairly suggest the differing clocks applied to a phase array antenna structure having spaced apart elements and separate from each other and wherein the array has clock signals at different phases. Instead, the prior art discloses an antenna with synchronizing clock’s signals. Said features are not obvious to one of ordinary skill in the art since the invention allows to pair the RF station with the MR clock to avoid image artifacts in reconstruction process during long acquisitions. An example of the closest prior art as described above is the US 10,126,391 B2 and 2010/0117649 A1. The International Search report has been overcome with the preliminary amendment filed in the application since the references noted does to teach the features as discussed above in US 10,126,391 B2 and 2010/0117649 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866